         Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 1 of 28




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                              CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al.,1                                CASE NO.: 21-32351

               Debtors.                                                 Jointly Administered


    ORDER GRANTING DEBTORS’ EMERGENCY MOTION FOR ENTRY OF ORDER:
     (I) ESTABLISHING BIDDING AND SALE PROCEDURES; (II) APPROVING THE
              SALE OF ASSETS; AND (III) GRANTING RELATED RELIEF

             Upon the motion (“Motion”)2 of the debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) for

entry of an order (the “Order”) (i) approving the proposed bidding and sale procedures attached

hereto as Appendix A (the “Bidding Procedures”) for the proposed sale(s) of substantially all

assets of the Debtors’ bankruptcy estates, (ii) scheduling an auction and final sale hearing for

approval of the Sale, and (iii) approving procedures for the assumption and assignment of

executory contracts and unexpired leases of the Debtors in connection with the Sale, as more fully

set forth in the Motion; finding this Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334; finding that this matter is a core proceeding pursuant to 28 U.S.C. § 157; finding this Court

may enter final orders in this matter consistent with Article III of the United States Constitution;

finding that this matter is properly venued in this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

finding emergency consideration of the Motion warranted under the circumstances presented;

finding notice of the Motion due and proper under the circumstances and in accordance with all


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.

2
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion.

                                                              1
4833-2362-2899.8
        Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 2 of 28




applicable rules and orders, and no further or additional notice of the Motion being warranted;

having considered the Motion and all other documents submitted in support of the Motion; and,

after due deliberation, finding that the relief requested by and through the Motion, is due and proper

and serves the best interests of the Estates and their creditors; and sufficient cause appearing

therefor,

         IT IS HEREBY ORDERED:

         1.        The Motion is granted as set forth herein.

         2.        All objections to the Motion or entry of this Order, or granting of the relief provided

herein, that have not been withdrawn, waived, resolved or settled, are hereby denied and overruled

on the merits with prejudice.

         3.        The Bidding Procedures, attached hereto as Appendix A, including, without

limitation, the procedures for the Auction and the assumption and assignment of Executory

Contracts set forth therein, are hereby approved in all respects and shall govern any and all bids

and bid proceedings related to the Assets. The Debtors and their professionals and agents are

authorized to take any and all action necessary or appropriate to implement the Bidding

Procedures, including, without limitation, engaging individuals or entities on reasonable terms,

subject to consultation with the Notice Parties and compliance with the terms of the Interim DIP

Order and Budget (as defined in the Interim DIP Order), to assist with the implementation of the

Bidding Procedures; provided, however, that the engagement or compensation of any professionals

shall be subject to compliance with any applicable provisions of the Bankruptcy Code.

         4.        If the DIP Lenders and/or any Prepetition Secured Party intends to credit bid for

any of the Assets, such parties shall notify the Debtors, U.S. Trustee, and the other Notice Parties

of their intention to credit bid no later than September 17, 2021.



                                                     2
4833-2362-2899.8
        Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 3 of 28




         5.        The deadline for any Potential Bidders to submit a Bid for any or all of the Assets

of the Debtors shall be September 17, 2021, at 5:00 p.m. (prevailing Central Time). Bids must

be delivered in writing and accompanied by all supporting documents and information, by mail,

facsimile, or email, prior to the Bid Deadline to: (i) counsel to the Debtors, Baker & Hostetler,

LLP, 200 SunTrust Center, Suite 2300, 200 South Orange Avenue, Orlando, Florida 32801, Attn:

Elizabeth A. Green (egreen@bakerlaw.com), and 45 Rockefeller Plaza, New York, New York

10111, Attn: Jorian L. Rose (jrose@bakerlaw.com); and (ii) counsel for the Official Committee of

Unsecured Creditors (the “Committee”), if any. The Potential Bidder must deliver the proposed

Bid, and all supporting documents and information, such that the Bid and related documents and

information are actually received by the aforementioned parties no later than the Bid Deadline.

         6.        The Debtors, in consultation with the Lender Advisors, shall prepare a summary of

the highest and best Bid(s) for all or substantially all Asset and/or the highest and best Piecemeal

Bid(s) (the “Bid Summary”). The Debtors shall upload the Bid Summary to the Data Room no

later than September 7, 2021 (the “Bid Summary Deadline”), which shall be deemed to make

such information “generally available to all potential bidders” for purposes of Paragraph 37 of the

Complex Rules.

         7.        The Debtors may designate a Stalking Horse Bid and Stalking Horse Bidder on or

before September 10, 2021. Designation of a Stalking Horse Bid and Stalking Horse Bidder in

accordance with the Bidding Procedures for all or substantially all Assets of the Debtors, or more

than one Stalking Horse Bid and Stalking Horse Bidder, if the Assets subject to such Stalking

Horse Bids, in the aggregate, constitute all or substantially all Assets of the Debtors, shall satisfy

the Debtors’ obligation under the Interim DIP Order to “obtain[]…a binding stalking horse bid for

the sale of all or substantially all of the Debtors’ assets….” See Docket No. 104, at p. 45. The



                                                    3
4833-2362-2899.8
        Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 4 of 28




Debtors shall not designate any Qualified Bid as a Stalking Horse Bid unless such Bid is reasonably

acceptable to each of the Prepetition Secured Parties.

         8.        If the Debtors designate a Stalking Horse Bidder, the Debtors shall file and serve

the Stalking Horse Notice on or before September 13, 2021. The Stalking Horse Notice shall

include the following information and disclosures: (a) the identity of the Stalking Horse Bidder(s);

(b) a summary of the material terms of the Stalking Horse Bid(s), including, without limitation,

the Assets subject thereto, the consideration proposed for the Sale, any proposed Bid Protections

and the bases therefor, and any amendments to the Bidding Procedures required under the Stalking

Horse Bid(s), (c) outline any and all proposed Bid Protections, which may include the payment of

a break-up fee and any other appropriate or customary protections, provided that the aggregate

amount of the Bid Protections that may be paid to any or all Stalking Horse Bidders shall not

exceed three percent (3%) of the proposed purchase price and that any Bid Protections shall only

be payable upon the closing of and out of the proceeds of a sale transaction; and (d) the means of

obtaining a copy of the Stalking Horse Bid and, if available, the Stalking Horse APA, and a redline

marked against the APA; provided, however, that the Debtors shall provide copies of the Stalking

Horse Bid and Stalking Horse APA to the Court and the U.S. Trustee, regardless of whether the

Stalking Horse Bid and Stalking Horse APA are attached to the Stalking Horse Notice, no later

than two (2) business days after the filing of the Stalking Horse Notice.

         9.        Any objections to the Stalking Horse Notice, including any Bid Protections

designated therein, shall be filed on or before September 17, 2021. The failure to file a timely

objection shall be deemed to be a waiver of any such objections and consent to the approval of the

Bid Protections and amended Bidding Procedures. If an objection is timely filed, the Debtors shall

notice a hearing before the Court to consider the objection(s) on an emergency basis; provided,



                                                   4
4833-2362-2899.8
        Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 5 of 28




however, that the Bidding Procedures will be deemed approved regardless of whether or not the

Auction occurs prior to the resolution of any objection to the Bid Protections or amended Bidding

Procedures. Any objecting parties shall be deemed to have consented to the expedited and final

resolution of any such objections by the Court. The filing or pendency of any objection(s) shall

not alter any dates or deadlines established under the Bidding Procedures or affect the binding

nature of the Stalking Horse Bid or any other Bids.

         10.       The Debtors are hereby authorized to conduct an Auction in accordance with the

terms of the Bidding Procedures, including, without limitation, an Open Auction, subject to the

agreement of the DIP Agent and Prepetition Secured Parties. If the Debtors conduct an Auction

pursuant to the Bidding Procedures, the Auction shall begin on September 22, 2021, at 10:00

a.m. (prevailing Central Time) either (a) at the offices of Baker & Hostetler, LLP, located at 811

Main Street, Suite 1100, Houston, Texas 77002 or (b) via an virtual platform, such as Zoom or

GoToMeeting, as the Debtors designate. No later than forty-eight (48) hours prior to the Auction

Date, the Debtors shall provide notice of the Auction location and, if via a virtual platform, the

credentials required to access such platform, to all Qualified Bidders, the Notice Parties, and the

U.S. Trustee. The Debtors are authorized to continue the Auction from time to time, adjourn the

Auction at any time, and re-open the Auction at any time prior to the deadline to file the

Designation of Winning Bidder.

         11.       Subject to the provisions of the Bidding Procedures, the Debtors are authorized to

select a Winning Bidder following the conclusion of the Auction and execute, deliver, and perform

all obligations of the Debtors under the Stalking Horse APA or asset purchase agreement of the

Winning Bidder, and all other transactional documents related thereto, pending the Sale Hearing.

The Debtors shall file and serve a Designation of Winning Bid as soon as practicable following



                                                   5
4833-2362-2899.8
        Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 6 of 28




the conclusion of the Auction, but in no event later than September 24, 2021. The Designation

of Winning Bid shall: (i) identify the Winning Bidder and Back-up Bidder; (ii) provide a summary

of the Winning Bid and Back-up Bid; (iii) identify all Purchased Contracts (defined below)

designated by the Winning Bidder or Back-up Bidder; (iv) identify the Cure Amount, if any, the

Debtors estimate is required to assume and assign each Purchased Contract in compliance with

Section 365(b) and 365(f)(2) of the Bankruptcy Code; and (v) contain a statement as to the

Winning Bidder’s and Back-up Bidder’s ability to perform the Debtors’ obligations under the

subject Purchased Contracts.

         12.       Any objections to the Sale to the Winning Bidder or Back-up Bidder per the terms

of their respective Bids shall be filed on or before October 4, 2021, at 5:00 p.m. (prevailing

Central time); provided, however, that objections to the assumption and assignment of any

Executory Contracts may be filed up and until the Contract Assumption Objection Deadline. The

failure to file a timely objection shall be deemed to be a waiver of any such objections and consent

to the approval of the Sale to the Winning Bidder pursuant to the terms of the Winning Bid and

associated asset purchase agreement, as may be amended, supplemented or modified prior to or

during the Sale Hearing. Any reply or other response to any objections to the Sale shall be filed

and served on or before October 8, 2021, at 5:00 p.m. (prevailing Central time).

         13.       The Debtors shall designate any Executory Contracts to be assumed and assigned

to the Winning Bidder through the Sale not previously identified in the Designation of Winning

Bid via an Amended Designation of Winning Bid filed no later than October 8, 2021. The Debtors

shall serve all known counterparties to any newly-identified Executory Contracts in the Amended

Designation of Winning Bid with a copy of the Amended Designation of Winning Bid and notice

of the Sale Hearing via email, facsimile or overnight courier, as soon as practicable thereafter;



                                                   6
4833-2362-2899.8
        Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 7 of 28




provided, however, that no such service shall be necessary if the counterparties to any newly-

identified Executory Contracts, or their respective counsel, receive notice of filings via the Court’s

Electronic Case Filing System.

         14.       Any objections to the assumption and assignment of any Purchased Contracts shall

be filed and served on or before October 12, 2021, at 12:00 p.m. (prevailing Central Time) (the

“Contract Assumption Objection Deadline”), and shall (a) identify the Purchased Contract(s) to

which the objector is party, (b) describe with particularity any cure the objector contends is

required under Section 365 of the Bankruptcy Code (the “Cure Claim”), (c) identify the bases of

the alleged Cure Claim under the proposed Purchased Contract, and (d) attach all documents

supporting or evidencing the Cure Claim. If no objection is filed by the Contract Assumption

Objection Deadline, or if the objection fails to comply with the requirements set forth herein, the

Cure Amount set forth in the Designation of Winning Bid Notice, or any amended version thereof,

as applicable, shall control and any counterparties to the subject Purchased Contract(s) shall be

deemed to waive and shall be forever barred from asserting in any other claim or objection under

Section 365 of the Bankruptcy Code, or otherwise, including, without limitation, any objection to

the assignability of any of the purchased contracts, other than an objection to adequate assurance

of performance under the Purchased Contracts pursuant to Section 365(b)(1)(C) of the Bankruptcy

Code. The Debtors may present any response to such objections in writing at any time prior to the

Sale Hearing or orally during the Sale Hearing.

         15.       The Court shall hold a hearing to consider the approval of the Sale pursuant to the

Winning Bid or Back-up Bid (the “Sale Hearing”) on October 14, 2021, at ________ a.m./p.m.

(prevailing Central time). The Debtors shall serve all interested parties with a notice of the Sale




                                                    7
4833-2362-2899.8
        Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 8 of 28




Hearing and proposed Sale Order in accordance with applicable rules upon the filing of the

Designation of Winning Bid.

         16.       If approved during the Sale Hearing, and subject to entry of the Sale Order, the

Winning Bidder shall close the Sale transaction set forth in the Winning Bid and associated asset

purchase agreement no later than November 1, 2021, at 5:00 p.m. (prevailing Central Time). If

the Winning Bidder fails to close by this deadline, the Debtors may, in their discretion, designate

the Back-up Bidder as the Winning Bidder and proceed with closing the transaction under the

Back-up Bid and associated asset purchase agreement. If designated as the Winning Bidder, the

Back-up Bidder shall close the Sale transaction set forth in the Back-up Bid and associated asset

purchase agreement no later than November 8, 2021, at 5:00 p.m. (prevailing Central Time).

The Debtors, in consultation with the Notice Parties and agreement of the DIP Agent and

Prepetition Secured Parties, may grant any Winning Bidder additional time to perform and, to the

extent necessary, extend the Closing Date.

         17.       Notwithstanding anything in this Order to the contrary, any payment to be made,

or any authorization contained, hereunder shall be subject to the terms of any orders granting the

use of cash collateral and approving debtor in possession financing in these chapter 11 cases

(including with respect to any budget governing or relating to such use) including, without

limitation, the Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured

Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to

Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,

and (V) Granting Related Relief (the “Interim DIP Order”) and the Final Order (as defined in the

Interim DIP Order and collectively, the “DIP Orders”), and to the extent there is any

inconsistency between the terms of the DIP Orders and any action taken or proposed to be taken



                                                   8
4833-2362-2899.8
         Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 9 of 28




hereunder, the terms of the DIP Orders shall control. For the avoidance of doubt, in the event of

a Termination Event under paragraph 15 of the Interim DIP Order and related provisions of the

Final Order, nothing in this Order shall alter or impact the DIP Lenders’ and the Prepetition

Secured Parties’ rights pursuant the terms of the DIP Orders and the DIP Credit Agreement or the

Prepetition Secured Documents (as those terms are defined in the Interim DIP Order), as

applicable.

          18.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

          19.      The stay requirements of Bankruptcy Rules 6004(h) and 6006(d) are hereby waived

and the terms and conditions of this Order are immediately effective and enforceable upon its

entry.

          20.      Any period of time prescribed or allowed by this Order or the Bidding Procedures

shall be computed in accordance with Bankruptcy Rule 9006.

          21.      This Court shall retain jurisdiction over any and all matters arising from or related

to the implementation or interpretation of this Order.


Dated:
                                                         Honorable David R. Jones
                                                         United States Bankruptcy Judge




                                                     9
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 10 of 28




                                  APPENDIX A

                             BIDDING PROCEDURES




                                        10
4833-2362-2899.8
        Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 11 of 28




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                              CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al.,3                                CASE NO.: 21-32351

             Debtors.                                                   Jointly Administered


                                                 BIDDING PROCEDURES

         The following procedures shall govern the solicitation and acceptance of any and all bids
for the purchase or acquisition of any assets of Limetree Bay Services, LLC (“LBS”) and its debtor
affiliates (together with LBS, the “Debtors”) by and through the above-captioned, jointly
administered bankruptcy cases (the “Chapter 11 Cases”):

Summary of Bidding Procedures

        The Debtors developed the Bidding Procedures (detailed below), with the assistance of
advisors and in consultation with the DIP Agent, Prepetition Secured Parties, and J. Aron (as those
terms are defined in the Interim DIP Order (defined below)) to provide the best opportunity to
maximize the value of the Assets for the benefit of the Estates and their creditors through an
efficient and streamlined sale process, which comports with the terms of the DIP Loan Documents
(as defined in the Interim DIP Order) and the Bankruptcy Code (11 U.S.C. §§ 101, et seq.).

        In short, the Bidding Procedures provided for the solicitation of bids from potential
purchasers in an effort to identify a stalking horse bidder. Following the Bid Deadline (defined
below), the Debtors, in consultation with the Notice Parties,4 shall select one or more bids to serve
as stalking horse bids for all or substantially all assets of the Debtors, individually or collectively,
depending on the nature of the subject bids. Thereafter, the Debtors shall hold an Auction to
provide other Qualified Bidders (defined below) an opportunity to bid against the selected stalking
horse bid(s). Upon conclusion of the Auction, the Debtors, in consultation with the Notice Parties,
shall select a Winning Bid (defined below) and file a notice and designation of the Winning Bid
for approval at the Sale Hearing.




3
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.

4
 As used herein, “Notice Parties” refers to, collectively, the DIP Agent, the Prepetition Secured Parties, J. Aron (as
defined in the Interim DIP Order), and any committee(s) appointed in these Chapter 11 Cases. Unless otherwise
defined, any capitalized term used herein shall have the meaning ascribed to it in the motion to approve these Bidding
Procedures.

                                                             11
4833-2362-2899.8
         Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 12 of 28




Proposed Dates and Deadlines for the Sale

       Under the terms of the Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition
Senior Secured Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate
Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a
Final Hearing, and (V) Granting Related Relief [Docket No. 104] (the “Interim DIP Order”),
the Court approved certain milestones under the DIP Financing (as defined in the Interim DIP
Order), including, without limitation, milestones with respect to the marketing and sale of all or
substantially all assets of the Debtors. The Bidding Procedures are designed to comply with the
milestones and consummate a sale of all or substantially all assets of the Debtors on or before
November 9, 2021.

       The dates and deadlines established under the Bidding Procedures to comply with the
milestones are as follows:5

    Date/Deadline                           Event

    August 6, 2021                          Deadline to establish and populate Data Room

    September 7, 2021                       Bid Summary Deadline

    September 10, 2021                      Stalking Horse Designation Deadline

    September 13, 2021                      Deadline to file Stalking Horse Notice

    September 17, 2021, at 5:00 p.m. CT     Bid Deadline and Credit Bid Designation Deadline

    September 17, 2021                      Deadline to object to Stalking Horse Notice

    September 20, 2021, at 10:00 a.m. CT    Deadline to provide notice of Auction location

    September 22, 2021, at 10:00 a.m. CT    Auction Date

    September 24, 2021                      Deadline to file the Designation of Winning Bid

    October 4, 2021, at 5:00 p.m. CT        Deadline to object to the Sale

    October 8, 2021, at 5:00 p.m. CT        Deadline to reply to objection(s) to the Sale

    October 8, 2021                         Deadline to file Amended Designation of Winning Bid to add
                                            previously unidentified Executory Contracts

    October 12, 2021, at 12:00 p.m. CT      Contract Assumption Objection Deadline

    October 14, 2021                        Sale Hearing (subject to Court availability)


5
 Some of the dates and deadlines in the table are dependent on the occurrence of certain events. In such cases, the
dates provided are estimated or proposed dates or the last date upon which the subject date or deadline may occur
under the Interim DIP Order and/or DIP Loan Document. Any capitalized terms used in the table shall have the
meanings ascribed to them in this Motion.


                                                        12
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 13 of 28




 October 15, 2021                        Expected entry of Sale Order

 October 31, 2021                        Deadline to file Amended Designation of Winning Bid to remove
                                         previously identified Executory Contracts

 November 1, 2021, at 5:00 p.m. CT       Deadline for Winning Bidder to close sale transaction

 November 8, 2021, at 5:00 p.m. CT       Deadline for Back-up Bidder to close sale transaction (if applicable)


Bidding Procedures

A.       Participation Requirements

         1.        To participate in the bidding process or otherwise be considered for any purpose

hereunder, each interested person or entity interested in submitting a Bid to purchase any of the

Assets (each, a “Potential Bidder”) must deliver or previously have delivered to the Debtors the

following documents (the “Preliminary Bid Documents”):

                   a.     An executed confidentiality agreement in a form acceptable to the Debtors,
                          in consultation with the Notice Parties (the “Confidentiality Agreement”);

                   b.     Preliminary documentary evidence satisfactory to the Debtors, in
                          consultation with the Notice Parties, of the Potential Bidder’s financial
                          ability to fully and timely perform and close the Sale;

                   c.     Documents identifying the Potential Bidder, including its legal name,
                          jurisdiction and form of organization, and details regarding the ownership
                          and capital structure of the Potential Bidder, as well as the identity of any
                          controlling persons, significant direct or indirect equity or debt investors,
                          and/or guarantors of such entity; and

                   d.     A list with the names and contact information for any financial, legal, and
                          other advisors of the Potential Bidder has engaged to assist in connection
                          with the proposed Sale.

B.       Bid Requirements

       2.       Any Potential Bidder may submit a bid (each a “Bid”) for either: (a) all or
substantially all of the Assets; or (b) any portion or combination of Assets (a “Piecemeal Bid”).
For the avoidance of doubt, no Bid or Piecemeal Bid may include the IFF Property. The DIP
Lenders and Prepetition Secured Parties need not comply with the proposed Bidding Procedures
to submit a credit bid and, for proposes of participating at the Auction, shall be deemed a Qualified
Bidders.



                                                    13
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 14 of 28




      3.      To participate in the Sale process, each Potential Bidder must, on or before
September 17, 2021, at 5:00 p.m. prevailing Central Time (the “Bid Deadline”):

                   a.     Fully disclose the identity of each entity that will be bidding for the assets
                          or otherwise participating in connection with such Bid and the complete
                          terms of any such participation.

                   b.     Submit to the Debtors an executed purchase agreement substantially in the
                          form of the APA (as defined below), as well as a redline of such agreement
                          marked against the APA, memorializing a Bid for all or substantially all of
                          the Assets or a Piecemeal Bid that comports with the terms of the Bidding
                          Procedures and the proposed Sale, discussed infra. No later than August 6,
                          2021, the Debtors shall upload to the Data Room (defined below) a
                          proposed form of asset purchase agreement for the acquisition of
                          substantially all Assets of the Estates (the “APA”).

                   c.     Submit a Bid that is: (i) binding and irrevocable for a period of no less than
                          120 days6 from the Bid Deadline, unless and until the Debtors accept a
                          higher Bid and such Potential Bidder is not selected as the Back-up Bidder;
                          (ii) without financing, due diligence, internal approval or any other
                          contingencies, including with respect to title defect or environmental laws,
                          unless otherwise consented to by the Debtors, in consultation with the
                          Notice Parties; provided, however, that a Bid may contain a list of
                          anticipated required regulatory approvals and the expected timing for
                          obtaining such approvals; (iii) on terms substantially similar to those terms
                          contained in the APA; and (iv) in compliance with the Bidding Procedures.

                   d.     Indicate the form of consideration of the Bid and the estimated market value
                          of any non-cash consideration.

                   e.     If the Potential Bidder is submitting a Piecemeal Bid, the Potential Bidder
                          must identify specifically the Assets subject to the Piecemeal Bid.

                   f.     If the Potential Bidder proposes acquiring any assets of LBT, or any parent
                          or subsidiary of LBT, including, without limitation, any of the Terminal
                          assets, or any other non-Debtor entities (collectively, the “Non-Debtor
                          Assets”), the Potential Bidder must (i) identify any and all Non-Debtor
                          Assets subject to the Bid and (ii) either (A) confirm that the closing of the
                          proposed Sale of the Debtors’ Assets is not contingent on the acquisition of
                          the Non-Debtor Assets or (B) provide evidence in a form acceptable to the
                          Debtors, after consulting with the Notice Parties, that the Potential Bidder
                          and owner(s) of the Non-Debtor Assets subject to the Bid have entered into
                          a binding and enforceable agreement, subject to any conditions related to
                          the approval of the proposed Sale by the Court, for the sale and acquisition
                          of the subject Non-Debtor Assets. For the avoidance of doubt, the Debtors
6
  Unless otherwise stated, all references to “days” contained herein refer to calendar days. Bankruptcy Rule 9006
shall govern the computation of any and all dates and deadline under the Bidding Procedures.

                                                       14
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 15 of 28




                          shall not (i) market or sell any Non-Debtor Assets, (ii) condition the Sale of
                          any Assets on the sale or acquisition of any Non-Debtor Assets, (iii) incur
                          or pay any expenses related to the marketing or sale of any Non-Debtor
                          Assets, or (iv) provide any assistance with due diligence related to any Non-
                          Debtor Assets. Any Non-Debtor Assets shall not be subject to the proposed
                          Sale Order or jurisdiction of the Court.

                   g.     Specify the portion of the aggregate purchase price that is being allocated
                          to each type or group of Assets, including to insurance claims or proceeds,
                          inventory (including any Inventory Financing Collateral (as defined in the
                          Interim DIP Order)), equipment and any other type or group of Assets that
                          may be subject to a lien held by the DIP Lenders or any of the Prepetition
                          Secured Parties.

                   h.     Unless the Bid is a credit bid being submitted by the DIP Lenders or a
                          Prepetition Secured Party, make a good faith cash deposit in the form of a
                          cashier’s check or wire transfer into an interest bearing escrow account (the
                          “Escrow Account”) maintained by the Debtors’ counsel in an amount not
                          less than ten percent (10%) of the total consideration for the Bid, which
                          deposit shall immediately become non-refundable and credited toward the
                          purchase price if and when the Qualified Bidder (as defined below) making
                          such deposit is declared to be the winning bidder (the “Winning Bid” and
                          “Winning Bidder”) or back-up bidder (the “Back-up Bid” and “Back-up
                          Bidder”) at the Sale Hearing. In the event a Qualified Bidder is not the
                          Winning Bidder or Back-up Bidder, such Qualified Bidder’s deposit shall
                          be refunded as set forth herein.

                   i.     Identify the liabilities, if any, that the Potential Bidder seeks to assume
                          through the Sale transaction.

                   j.     Provide a list of the Debtors’ Executory Contracts the Potential Bidder seeks
                          to have the Debtors assume and assign to the Potential Bidder by and
                          through the Sale. No later than August 6, 2021, the Debtors shall upload to
                          the Data Room a list of Executory Contracts that may be subject to
                          assumption and assignment as part of a Sale.

                   k.     Provide documentary evidence satisfactory to the Debtors, in consultation
                          with the Notice Parties, of the Potential Bidder’s financial ability to (i) fully
                          and timely perform and close the Sale pursuant to the Bid and proposed
                          assets purchase agreement, if declared to be the Winning Bidder, and (ii)
                          provide adequate assurance of future performance of all Executory
                          Contracts identified for assumption and assignment to the Potential Bidder,
                          including, without limitation, the following:

                        i.        evidence of the Potential Bidder’s internal resources and proof of
                                  unconditional debt funding commitments from a recognized
                                  financial institution and, if applicable, equity commitments in an


                                                    15
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 16 of 28




                                     aggregate amount equal to the purchase price and any applicable
                                     cure amounts and other closing payments, if any, or the posting of
                                     an irrevocable letter of credit from a recognized banking institution
                                     issued in favor of the Debtors in such amount, in each case, as are
                                     needed to close the proposed Sale transaction;

                         ii.         contact names and telephone numbers for verification of financing
                                     sources;

                        iii.         current audited financial statements (or such other form of financial
                                     disclosure and credit-quality support or enhancement, acceptable to
                                     the Debtors, in consultation with the Notice Parties) of the Potential
                                     Bidder or those entities that will guarantee in full the payment
                                     obligations of the Potential Bidder;

                        iv.          a description of the Potential Bidder’s pro forma capital structure;
                                     and

                         v.          any such other form of financial disclosure or credit-quality support
                                     information or enhancement reasonably requested by the Debtors
                                     demonstrating that such Qualified Bidder has the ability to close the
                                     applicable Sale transaction.

                   l.         Disclose any connections or agreement with the Debtors or their affiliates,
                              any of the Notice Parties, or any other known Potential Bidder or Qualified
                              Bidder, and/or any officer, director or equity security holder of the Debtors
                              or their affiliates or any of the foregoing and confirm that it has not engaged
                              in any collusion with respect to the bidding or the proposed Sale transaction.

                   m.         Confirm in writing its agreement to accept and abide by the terms,
                              conditions and procedures set forth herein and provide evidence of due
                              authorization to enter into the proposed Sale pursuant to the asset purchase
                              agreement submitted, or any derivation thereof. In the event that the
                              Potential Bidder is an entity specially formed for the purpose of effectuating
                              the contemplated transaction, then the Potential Bidder must furnish written
                              evidence acceptable to the Debtors, in consultation with the Notice Parties,
                              of the approval of the contemplated transaction by the equity holders or
                              members of such Potential Bidder

                   n.         Identify any and all bid protections (the “Bid Protections”) required by the
                              Potential Bidder to serve as the Stalking Horse Bidder (defined below) for
                              the Sale, including without limitation, any break-up fee, expense
                              reimbursement, termination fee or similar type of payment or bid
                              protections; provided, however, that the aggregate amount of any proposed
                              Bid Protections may not exceed three percent (3%) of the total purchase
                              price under the Bid.



                                                        16
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 17 of 28




        4.      The Debtors, in consultation with the Notice Parties, shall determine whether a Bid
or Piecemeal Bid that meets the above minimum requirements constitutes a qualified bid (a
“Qualified Bid”, and the bidder submitting such Qualified Bid, a “Qualified Bidder”). The
Debtors will promptly advise each Potential Bidder in writing whether or not the Potential Bidder
is a Qualified Bidder. If a Bid submitted on or prior to the Bid Deadline fails to meet all
requirements of a Qualified Bid, the Debtors, after consulting with the Notice Parties, may work
with the Potential Bidder in an effort to cure any defects in the Bid and to cause such Bid to become
a Qualified Bid prior to the commencement of the Auction (as defined below). Each DIP Lender
and Prepetition Secured Party shall be deemed a Qualified Bidder and shall be allowed to
participate in the Auction without the need to submit a Qualified Bid.

       5.      The Debtors, in consultation with the Notice Parties, shall select a Qualified Bid
and Qualified Bidder to serve as the Stalking Horse Bid (defined below) and Stalking Horse Bidder
on or before September 10, 2021 (the “Stalking Horse Designation Deadline”).

C.       Submission of Bids

        6.      A Potential Bidder must deliver written copies of its Bid and all supporting
documents and information, by mail, facsimile, or email, prior to the Bid Deadline to: (i) counsel
to the Debtors, Baker & Hostetler, LLP, 200 SunTrust Center, Suite 2300, 200 South Orange
Avenue, Orlando, Florida 32801, Attn: Elizabeth A. Green (egreen@bakerlaw.com), and 45
Rockefeller Plaza, New York, New York 10111, Attn: Jorian L. Rose (jrose@bakerlaw.com); and
(ii) counsel for the Official Committee of Unsecured Creditors (the “Committee”), if any. The
Potential Bidder must deliver the proposed Bid, and all supporting documents and information,
such that the Bid and related documents and information are actually received by the
aforementioned parties no later than the Bid Deadline.

        7.      As soon as reasonably practicable following receipt, the Debtors shall provide
summaries of the materials terms of each Bid, which summaries shall be treated as confidential,
“Professionals’ Eyes Only” (the “PEO Information”), to the following professionals: (i) counsel
to the DIP Agent, Gray Reed, 1300 Post Oak Blvd, Suite 2000, Houston, Texas 77056, Attention:
Jason S. Brookner (jbrookner@grayreed.com) and Lydia R. Webb (lwebb@grayreed.com); (ii)
counsel to Goldman Sachs Bank USA, Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza,
New York, New York 10006, Attn: Sean A. O’Neal (soneal@cgsh.com) and Jane VanLare
(jvanlare@cgsh.com); (iii) counsel to J. Aron & Company LLC, Baker Botts L.L.P., 30
Rockefeller Plaza, New York, NY 10112, Attention: Robin Spigel (robin.spigel@bakerbotts.com)
and Chris Newcomb (chris.newcomb@bakerbotts.com); and (iv) counsel to the Ad Hoc Term
Lender Group, Akin Gump Strauss Hauer & Feld LLP, 2001 K. Street N.W., Washington, DC
20006, Attention: Scott Alberino (salberino@akingump.com) and Kevin Eide
(keide@akingump.com) (collectively, the “Lender Advisors”). Lender Advisors may share PEO
Information with third-party professionals retained by their respective clients, including, without
limitation, any financial advisors or brokers; provided, however, that any recipient of any PEO
Information, whether directly or indirectly, shall agree to maintain the confidentiality of the PEO
Information and refrain from sharing or disclosing any PEO Information with or to their respective
clients, including the DIP Agent, DIP Lenders, J. Aron, and Prepetition Secured Parties, or any
other individual or entity; provided, further, that the Lender Advisors and any such third-party
advisors shall be permitted to advise their respective clients that they are in receipt of such PEO

                                                 17
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 18 of 28




Information and provide summaries or analyses to their respective clients that do not disclose PEO
Information. The use and dissemination of PEO Information is subject to the further provisions
set forth in Paragraph 35, infra. The obligation to maintain the confidentiality of any PEO
Information shall terminate upon such information becoming known to all Potential Bidders,
generally available to the public, or, solely with respect to the respective clients of the Lender
Advisors, upon the Credit Bid Designation Deadline, in the event that such clients elect not to
submit a credit bid.

D.       Access to Due Diligence Materials

         8.      The Debtors shall establish a digital data room (the “Data Room”) for purposes of
maintaining and providing Potential Bidders access to information regarding the Debtors and the
Assets for purposes of conducting due diligence. To the extent not already established, the Debtors
shall establish a Data Room as soon as reasonably practicable after entry of the Bidding Procedures
Order, but in no event later than August 6, 2021; provided, however, that the Debtors reserve the
right to add or remove materials from the Data Room at any time. The Debtors shall be authorized
to retain and compensate in the ordinary course of business one or more individuals or entities to
assist in the creation and/or maintenance of the Data Room; provided, however, that any
compensation shall be subject to the Budget (as defined in the Interim DIP Order), terms of the
Interim DIP Order, and, with respect to professionals, the requirements of the Bankruptcy Code.

        9.     Upon delivery of the Preliminary Bid Documents, any Potential Bidder that wishes
to conduct due diligence on the Assets may be granted access to the Data Room. The due diligence
period for Potential Bidders will end one (1) day prior to the Bid Deadline.

       10.      The Debtors, along with their advisors, shall coordinate all reasonable requests for
additional information and due diligence access from Potential Bidders and provide each Potential
Bidder reasonable due diligence information, as requested by such Potential Bidder in writing as
soon as reasonably practicable after such request; provided, however, the Debtors may decline to
provide such information to Potential Bidders who the Debtors, in their reasonable business
judgment (in consultation with the Notice Parties), determine do not intend in good faith to, or do
not have the capacity to, consummate the purchase of any or all of the Assets or seek access to the
Data Room and the information contained therein for any improper purpose.

       11.     Each Potential Bidder shall comply with all reasonable requests for additional
information by the Debtors or their advisors, including, without limitation, information regarding
such Potential Bidder’s financial wherewithal to consummate and perform obligations in
connection with the Sale. If a Potential Bidder fails to comply with any such request(s), the
Debtors may, in their discretion, in consultation with the Notice Parties, disqualify the Potential
Bidder and/or the subject Bid and deny or terminate access to the Data Room.

E.       “As Is, Where Is”

        12.    The Sale of any Assets shall be on an “as is, where is” basis and without
representations or warranties of any kind, nature or description by the Debtors, their agents or
Estates, except to the extent set forth in the asset purchase agreement between the Debtors and a
Winning Bidder, the assignment and bill of sale, if any, delivered pursuant to such asset purchase

                                                18
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 19 of 28




agreement, or the order approving the Sale of the Assets by the Debtors to the Winning Bidder.
Except as may be provided in the subject asset purchase agreement, all of the Debtors’ rights, title,
and interest in and to the Assets shall be sold free and clear of all pledges, liens, security interests,
encumbrances, claims, charges, options and interest thereon, but subject in all respects to J. Aron’s
right to set off and net against any obligations owed by the Debtors to J. Aron under the J. Aron
Transaction Documents (as defined in the Interim DIP Order) (collectively, the “Interests”), with
such Interests attaching to the proceeds of the Sale of the Assets, with the same validity and priority
as existed immediately prior to such Sale.

       13.     Each Qualified Bidder shall be deemed to acknowledge and represent that it has
had an opportunity to inspect and examine the Assets prior to making its Bid, that it has relied
solely upon its independent review, investigation and/or inspection of any documents or
information in making its Bid, and that it did not rely upon any written or oral statements,
representations, promises, warranties or guaranties whatsoever, whether express or implied, by
operation of law or otherwise, regarding the Assets or the completeness of any information
provided in connection with the bidding process, in each case except as expressly stated in any
executed asset purchase agreement.

F.       Designation of a Stalking Horse Bidder

        14.    The Debtors, in consultation with the Lender Advisors, shall prepare a summary of
the highest and best Bid(s) for all or substantially all Asset and/or the highest and best Piecemeal
Bid(s) (the “Bid Summary”). The Debtors shall upload the Bid Summary to the Data Room no
later than September 7, 2021 (the “Bid Summary Deadline”), which shall be deemed to make
such information “generally available to all potential bidders” for purposes of Paragraph 37 of the
Complex Rules.

        15.     On or before September 10, 2021, the Debtors, in consultation with the Notice
Parties, may designate one or more Qualified Bidders as the stalking horse bidder(s) (the “Stalking
Horse Bidder”) and one or more Qualified Bids as the stalking horse bid(s) (the “Stalking Horse
Bid”) with respect to a sale of all or substantially all the Assets of the Debtors. The Debtors shall
not designate any Qualified Bid as a Stalking Horse Bid unless such Bid is reasonably acceptable
to each of the Prepetition Secured Parties.

        16.    On or before September 13, 2021, if the Debtors have designated a Stalking Horse
Bidder, the Debtors shall file a Notice of Designation of Stalking Horse Bidder (the “Stalking
Horse Notice”) and serve the Stalking Horse Notice on all interested parties, including any
Potential Bidders and counterparties to any Executory Contracts identified as Purchased Contracts
(defined below) in the Stalking Horse Bid or Stalking Horse APA (defined below). The Stalking
Horse Notice shall (a) identify the Stalking Horse Bidder, (b) provide a summary of the Stalking
Horse Bid, (c) outline any and all proposed Bid Protections, which may include the payment of a
break-up fee and any other appropriate or customary protections, provided that the aggregate
amount of the Bid Protections that may be paid to any or all Stalking Horse Bidders shall not
exceed three percent (3%) of the proposed purchase price and that any Bid Protections shall only
be payable upon the closing of and out of the proceeds of a sale transaction, and (d) provide a copy
or the means of accessing a digital copy of the asset purchase agreement for the Stalking Horse
Bid (the “Stalking Horse APA”) and a redline marked against the APA. The Debtors may modify

                                                   19
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 20 of 28




the terms of the Bidding Procedures7 (excluding the requirements set forth in Paragraph 3 of these
Bidding Procedures, which modifications thereto shall require the consent of the DIP Agent and
each of the Prepetition Secured Parties) through the Stalking Horse Notice, in consultation with
the Notice Parties.

        17.     Any interested parties shall have four (4) days from the date of the Stalking Horse
Notice to file any objections to the proposed Bid Protections for the Stalking Horse Bid or any
amendments to the Bidding Procedures. The failure to file a timely objection shall be deemed to
be a waiver of any such objections and consent to the approval of the Bid Protections and amended
Bidding Procedures. If an objection is timely filed, the Debtors shall notice a hearing before the
Court to consider the objection(s) on an emergency basis; provided, however, that the Bidding
Procedures will be deemed approved regardless of whether or not the Auction occurs prior to the
resolution of any objection to the Bid Protections or amended Bidding Procedures. Interested
parties shall be deemed to consent to the expedited and final resolution of any such objections by
the Court. The filing or pendency of any objection(s) shall not alter any dates or deadlines
established under the Bidding Procedures or affect the binding nature of the Stalking Horse Bid or
any other Bids.

G.       Credit Bidding

        18.     In accordance with Paragraphs 9(e) and 29 of the Interim DIP Order, and, to the
extent applicable, the Final DIP Order, when entered, the DIP Lenders (as defined in the Interim
DIP Order) and the Prepetition Secured Parties may credit bid the full amount of the DIP
Obligations (as defined in the Interim DIP Order) or the Prepetition Secured Obligations (as
defined in the Interim DIP Order), respectively and as applicable, to acquire any or all Assets
subject to the parties’ respective security interests (other than any collateral in respect of the J.
Aron Obligations),8 on a dollar-for-dollar basis, as provided in Section 363(k) of the Bankruptcy
Code, without the need for further Court order authorizing such credit bid and whether any Sale is
(a) pursuant to Section 363 of the Bankruptcy Code, (b) pursuant to a chapter 11 plan, or (c) by a
chapter 7 trustee.

        19.     Notwithstanding anything to the contrary contained herein, the Prepetition Secured
Parties shall have the right to credit bid all or any portion of the aggregate amount of their
applicable outstanding Prepetition Secured Obligations pursuant to section 363(k) of the
Bankruptcy Code, and any such credit bid, whether submitted by a Prepetition Secured Party or a
new entity formed by such Prepetition Secured Party, will be considered a Qualified Bid to the
extent such bid is received by the deadline to submit a credit bid and complies with section 363(k)
of the Bankruptcy Code; provided that a credit bid shall not constitute a Qualified Bid if the bid
does not include a cash component sufficient to pay in full, in cash, all claims for which there are
valid, perfected, and unavoidable liens on any assets included in such Bid or Piecemeal Bid that
are senior in priority, including a priority in payment pursuant to the Intercreditor Agreement (as
defined in the Interim DIP Order), to those of the party seeking to credit bid (unless such

7
  Unless otherwise stated, “Bidding Procedures” includes the Bidding Procedures, the procedures governing any
Auction (the “Auction Procedures”), including the Open Auction Procedures, and the Assumption and Assignment
Procedures.
8
  For the avoidance of doubt, the IFF Property shall not be the subject of any sale pursuant to this Motion or the
Bidding Procedures.

                                                       20
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 21 of 28




Prepetition Secured Party consents to alternative treatment). For the avoidance of doubt, any credit
bid by a DIP Lender of the DIP Obligations shall not constitute a Qualified Bid if the bid does not
include a cash component sufficient to pay in full, in cash, all claims for which there are valid,
perfected, and unavoidable liens on any assets included in such Bid or Piecemeal Bid that are
senior in priority to the DIP Lender(s) seeking to credit bid (unless such Prepetition Secured Party
consents to alternative treatment).

        20.     If the DIP Lenders and/or Prepetition Secured Parties intend to credit bid for any
of the Assets, such parties shall notify the Debtors, U.S. Trustee, and the other Notice Parties of
their intention to credit bid no later than September 17, 2021 (the “Credit Bid Designation
Deadline”). To the extent required by Paragraph 33 (soon to be Paragraph 37) of the Complex
Rules, any entity that intends to submit a Bid for any or all of the Assets shall waive the right to
receive (i) information that is not generally available to all Potential Bidders and (ii) any notices
or consultation rights as Notice Parties under the Bidding Procedures or otherwise (the
“Consultation Rights”).

H.       The Auction

        21.    If the Debtors receive one or more Qualified Bids from Qualified Bidders by the
Bid Deadline, in addition to the Stalking Horse Bid, an Auction with respect to the sale of the
subject Assets shall take place on September 22, 2021, at 10:00 a.m. (prevailing Central Time)
(the “Auction Date”) at (a) the offices of Baker & Hostetler, LLP, located at 811 Main Street,
Suite 1100, Houston, Texas 77002 or (b) via an virtual platform, such as Zoom or GoToMeeting,
as the Debtors designate. No later than forty-eight (48) hours prior to the Auction Date, the
Debtors shall provide notice of the Auction location and, if via a virtual platform, the credentials
required to access such platform, to all Qualified Bidders, the Notice Parties, and the U.S. Trustee.

       22.    If the Stalking Horse Bid is the only Qualified Bid the Debtors receive by the Bid
Deadline, the Debtors reserve the right to cancel the Auction. In such case, if cancelled, the
Stalking Horse Bid and Stalking Horse Bidder shall be automatically designated the Winning Bid
and Winning Bidder effective as of the Bid Deadline.

        23.     If the Debtors do not receive any Qualified Bids by the Bid Deadline, the Debtors
may elect to hold an open auction for the Assets, or any of them (an “Open Auction”) on the
Auction Date, subject to the agreement of the DIP Agent and Prepetition Secured Parties. If the
parties agree to hold an Open Auction, the Debtors shall provide notice to the Court, the U.S.
Trustee, the Notice Parties, and any and all Potential Bidders that executed a Confidentiality
Agreement of the Open Auction (the “Open Auction Notice”). The Open Auction Notice shall
identify the procedures applicable to the Open Auction, including, without limitation, any deposits
required to participate in the Open Auction (the “Open Auction Procedures”). The Debtors shall
prepare the Open Auction Procedures in consultation with the Notice Parties and U.S. Trustee.
Notwithstanding anything in the Motion, Bidding Procedures or Open Auction Procedures to the
contrary, the DIP Lenders and Prepetition Secured Parties will be entitled to credit bid in any Open
Auction and shall be deemed to be Qualified Bidders for purposes of any Open Auction.

       24.    Unless modified by any Open Auction Procedures, the following rules shall apply
to any Auction:

                                                 21
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 22 of 28




                   a.   only Qualified Bidders shall be entitled to make a bid at and otherwise
                        participate in the Auction;

                   b.   each Qualified Bidder shall appear in person, or in the event of a virtual
                        auction, appear virtually, or have an authorized representative appear on
                        their behalf, provided the authorized representative has the authority to bind
                        the Qualified Bidder to the terms of any bid at the Auction without further
                        or additional approval or authorization;

                   c.   each Qualified Bidder participating in the Auction will be required to
                        confirm that it has not engaged in any collusion with respect to the bidding
                        or the Sale;

                   d.   the Debtors, in their business judgment and in consultation with the Notice
                        Parties, shall select the number of Qualified Bidders participating in the
                        Auction and will conduct the Auction in the manner that they determine will
                        best promote the goals of the bidding process and will achieve the maximum
                        value for the Assets;

                   e.   the Stalking Horse Bid shall constitute the opening bid at the Auction (the
                        “Opening Bid”) for the Assets subject to the Stalking Horse APA and the
                        minimum overbid at the Auction shall be an amount equal to the total
                        approved Bid Protections provided under the Stalking Horse APA plus
                        $1,000,000, with each successive bid being in increments of at least
                        $1,000,000 higher than the preceding bid; provided, however, if the Stalking
                        Horse Bids constitute Piecemeal Bids, the minimum overbids and bid
                        increments shall be specified in the Stalking Horse Notices;

                   f.   the Stalking Horse Bidder may not use the amount of approved Bid
                        Protections as consideration under any bid during the Auction; provided,
                        however, that the Debtors may consider the amount of approved Bid
                        Protections in evaluating the highest and best Bid for purposes of
                        designating the Winning Bid or Back-up Bid;

                   g.   the Debtors, in consultation with the Notice Parties, may, at any point during
                        the Auction, modify the bid increment amounts;

                   h.   the Debtors, in consultation with the Notice Parties, may continue the
                        Auction from time to time, adjourn the Auction at any time, and re-open the
                        Auction at any time prior to the commencement of the Sale Hearing; and

                   i.   bidding at the Auction will be transcribed to ensure an accurate recording
                        of the bidding.

        25.     At the conclusion of the Auction, the Debtors, in consultation with the Notice
Parties, shall select and identify the Winning Bid and the Winning Bidder. There may be more
than one Winning Bid and Winning Bidder if individual Piecemeal Bids are determined to be
Qualified Bids. The Debtors, in consultation with the Notice Parties, shall also select and identify

                                                  22
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 23 of 28




the entity presenting the next highest and best bid (the “Back-up Bid”) and the entity presenting
same (the “Back-up Bidder”). At the Sale Hearing (as defined below), the Debtors shall present
the Winning Bid and Back-up Bid to the Court for approval. The Debtors’ presentation of the
Winning Bid to the Court for approval does not constitute the Debtors’ acceptance of such Winning
Bid. The Debtors shall have accepted a Winning Bid only when the Court has entered an order
approving such bid and the Sale of the Asset subject thereto.

        26.     Notwithstanding the foregoing, the Debtors reserve all rights to terminate the
bidding process at any time if the Debtors, consistent with their fiduciary duties and business
judgment, and in consultation with the Notice Parties, determine that the bidding process will not
maximize the value of the Assets. Without limiting the generality of the foregoing, the Debtors,
in consultation with the Notice Parties, may reject at any time before entry of a Sale Order
approving such bid, any Bid that, in the Debtors’ discretion, is (i) inadequate or insufficient, (ii)
not in conformity with the requirements of the Bankruptcy Code or the Bidding Procedures, or (iii)
contrary to the best interests of the Debtors, their Estates and creditors.

        27.     If an Auction is held, the Debtors shall be deemed to have accepted a Qualified Bid
only when: (i) such bid is declared the Winning Bid at the conclusion of the Auction; (ii) the
Winning Bidder shall have paid an additional deposit which, when added to the initial deposit,
equals fifteen percent (15%) of the Winning Bid (the “Additional Deposit”); provided that to the
extent the Winning Bid is a credit bid submitted by a DIP Lender or Prepetition Secured Party, no
Additional Deposit shall be required; (iii) definitive documentation has been executed in respect
thereof; and (iv) the Court has entered an order approving such bid and the Sale of the Assets
subject thereto. The Winning Bidder shall make the Additional Deposit into the Escrow Account
within one (1) business day after the conclusion of the Auction. Acceptance by the Debtors of the
Winning Bid is conditioned upon entry of a Sale Order approving such Winning Bid.

         28.     As soon as practicable following the conclusion of the Auction, the Debtors shall
file a notice designating the Winning Bid and Winning Bidder, as well as the Back-up Bid and
Back-up Bidder (the “Designation of Winning Bid”), and serve the Designation of Winning Bid
on all interested parties, including, without limitation, all counterparties to any Purchased
Contract(s). The Designation of Winning Bid shall: (i) identify the Winning Bidder and Back-up
Bidder; (ii) provide a summary of the Winning Bid and Back-up Bid; (iii) if the Winning Bidder
is not the Stalking Horse Bidder, provide a copy or the means of accessing a digital copy of the
asset purchase agreement(s) for the Winning Bid(s) (the “Modified APA(s)”) and a redline marked
against the Stalking Horse APA; (iv) identify all Purchased Contracts designated by the Winning
Bidder or Back-up Bidder; (v) identify the Cure Amount, if any, the Debtors estimate is required
to assume and assign each Purchased Contract in compliance with Section 365(b) and 365(f)(2) of
the Bankruptcy Code; and (vi) contain a statement as to the Winning Bidder’s or Back-up Bidder’s
ability to perform the Debtors’ obligations under the subject Purchased Contracts. The Debtors
reserve the right to amend the Designation of Winning Bid to identify additional Executory
Contracts up to six (6) days before the Sale Hearing (defined below) and to remove any Executory
Contracts up to the Closing Date (defined below). Simultaneously with the filing of the
Designation of Winning Bid, the Debtors shall file a proposed Sale Order and any supplemental
filings related to the Designation of Winning Bid or approval of the proposed Sale pursuant thereto.



                                                 23
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 24 of 28




        29.     In the event that the Winning Bidder fails to pay the Additional Deposit or
otherwise comply with its obligations as the Winning Bidder, the Qualified Bidder with the Back-
up Bid shall be declared the Winning Bid and Winning Bidder without further order of the Court.
If the Winning Bid is a Piecemeal Bid (the “Winning Piecemeal Bid”), the bidder with the next
highest or best bid that is not entitled to the same reductions to the purchase price shall be deemed
the Winning Bid and Winning Bidder without further order of the Court.

I.       Sale Hearing

        30.     The Debtors shall schedule a hearing to approve the Sale (the “Sale Hearing”)
pursuant to the Stalking Horse APA or Modified APA(s), as applicable, as soon as practicable, but
in no event later than October 14, 2021. At the Sale Hearing, subject to the Bidding Procedures
and result of the Auction, if any, the Debtors will request entry of the Sale Order that will, inter
alia, approve (i) the Sale of the Assets in accordance with the terms of the Stalking Horse APA or
Modified APA(s), as applicable, (ii) the assumption and assignment of the Purchased Contracts
(defined below), and (iii) any further or additional relief deemed necessary to effectuate the
proposed Sale transaction. Objections, if any, to a proposed Sale transaction, other than objections
to the assumption and assignment of Executory Contracts (a “Sale Objection”), must be filed and
served on counsel for the Debtors, the U.S. Trustee, and the Notice Parties no later than October
4, 2021, at 5:00 p.m. (prevailing Central time) (the “Sale Objection Deadline”).

J.       Return of Deposit

        31.     Within five (5) business days after the closing of the Sale to the Winning Bidder
(“Closing”), the deposits of all unsuccessful bidders shall be refunded, except for any deposits
forfeited by a Winning Bidder under the Bidding Procedures. In the event a dispute arises about
whether a deposit is refundable or non-refundable, the deposit shall remain in the Escrow Account
pending a resolution of the dispute by the Court. In presenting a Bid, any and all Potential Bidders,
including Qualified Bidders, Back-up Bidder(s), and Winning Bidder(s), shall be deemed to
consent to the jurisdiction and final adjudication of any and all matters related to the Bid(s) by the
Court.

K.       Failure to Close

       32.      The transaction evidenced by the Winning Bid shall close not later than ten (10)
days after entry the Sale Order, but in no event later than November 1, 2021, at 5:00 p.m.
(prevailing Central time) (the “Closing Date”), unless the Closing Date is extended in
accordance with the Bidding Procedures, at which time the Winning Bidder shall pay the balance
of the Winning Bid (the Winning Bid amount less the deposit) into the Escrow Account. In the
event a declared Winning Bidder fails to timely perform any of its obligations as set forth above
or pursuant to the approved transaction documents:

                   a.   The declared Winning Bidder shall forfeit all deposits made without regard
                        to the Debtors’ ultimate damages occasioned by such failure; such deposits
                        shall be applied to the Debtors’ damages, if any, and shall not constitute
                        liquidated damages; and, notwithstanding the foregoing, the Debtors and
                        the Estates shall retain all other rights, remedies, claims, counterclaims, and

                                                  24
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 25 of 28




                        defenses as to the Winning Bidder, including the right to seek equitable or
                        injunctive relief.

                   b.   Each Back-up Bidder shall keep its final and highest bid open pending a
                        closing of a transaction of the Winning Bid. In the event that a transaction
                        of the Winning Bid is not consummated by the Closing Date (unless the
                        Closing Date is extended), the Back-up Bidder with the Back-up Bid shall
                        be deemed the Winning Bidder without further order of the Court, and such
                        bidder shall be required to close the transaction contemplated in its Back-
                        up Bid within seven (7) days of being deemed the Winning Bidder, but in
                        no event later than November 8, 2021, at 5:00 p.m. (prevailing Central
                        time), unless such deadline is extended in accordance with the Bidding
                        Procedures. Any Back-up Bidder declared a Winning Bidder who fails to
                        timely perform shall forfeit all deposits made without regard to the Debtors’
                        ultimate damages occasioned by such failure; such deposits shall be applied
                        to the Debtors’ damages, if any, and shall not constitute liquidated damages;
                        and, notwithstanding the foregoing, the Debtors and the Estates shall retain
                        all other rights, remedies, claims, counterclaims, and defenses with respect
                        to such bidder, including the right to seek equitable or injunctive relief.

                   c.   The Debtors, in consultation with the Notice Parties and agreement of the
                        DIP Agent and Prepetition Secured Parties, may grant any declared
                        Winning Bidder additional time to perform and, to the extent necessary,
                        extend the Closing Date.

L.       Fees and Expenses

       33.     Any and all bidders submitting Bids shall bear their own fees, costs, and expenses
in connection with the proposed sale, whether or not such sale is ultimately approved, except to
the extent reimbursement of expenses constitutes an approved Bid Protection under a Stalking
Horse APA. Further, by submitting a Bid, a Potential Bidder shall be deemed to waive its right to
pursue a substantial contribution claim under Section 503 of the Bankruptcy Code or other priority
unsecured or administrative claims in any way related to the submission of its Bid or the Bidding
Procedures.

M.       Assumption and Assignment of Executory Contracts

        34.    The Debtors also seek approval of certain procedures to facility the fair and orderly
assumption and assignment of certain Executory Contracts designated by the Winning Bidder
following the Auction, if any, pursuant to Section 365(f) of the Bankruptcy Code (collectively, the
“Purchased Contracts”) in connection with the Sale. Due to the nature of the bidding process,
the Debtors are unable to currently identify the Purchased Contracts, or any of them, that will
require assumption and assignment to the Winning Bidder. As such, the Debtors propose certain
procedures (the “Assumption and Assignment Procedures”) by which counterparties to potential
Purchased Contracts can ascertain the proposed cure payment and adequate assurance of future
performance and, if deemed prudent, object to the potential assumption or assumption and


                                                 25
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 26 of 28




assignment of the subject Purchased Contracts. The proposed Assumption and Assignment
Procedures are as follows:

                   a.   As set forth above, the Debtors shall file the Stalking Horse Notice with the
                        Court and serve the same on all known counterparties to the Executory
                        Contracts designated therein. The Stalking Horse Notice shall contain the
                        following: (i) the executory contracts and unexpired leases that may be
                        assumed and assigned to a potential purchaser; (ii) the name and address of
                        the known contract counterparties thereto; (iii) the amount, if any,
                        determined by the Debtors to be necessary to be paid to cure any existing
                        default in accordance with Section 365(b) and 365(f)(2) of the Bankruptcy
                        Code (the “Cure Amount”); and (iv) the deadline by which any
                        counterparties must file an objection to the proposed assumption and
                        assignment of any designated contract; provided, however, that the
                        inclusion of any executory contract or unexpired lease on the Stalking Horse
                        Notice shall not constitute an admission that the subject contract(s) or
                        lease(s) are executory contract(s) or unexpired lease(s) for purposes of
                        Section 365 of the Bankruptcy Code or an agreement to assume or assign
                        such Executory Contracts.

                   b.   The Debtors may (i) amend the Stalking Horse Notice or Designation of
                        Winning Bid at any time prior to the date that is six (6) days before Sale
                        Hearing to add or remove any Executory Contracts, subject to the right of
                        any counterparties to newly identified Executory Contract(s) to object to the
                        proposed cure payment, adequate assurance, or otherwise object to the
                        assumption and assignment of the subject Executory Contracts, and (ii)
                        amend the Stalking Horse Notice or Designation of Winning Bid to remove
                        any previously-designated Executory Contracts at any time prior to the
                        Closing Date, with such removal being effective immediately without
                        further order of the Court. Any amendments to the Stalking Horse Notice
                        or Designation of Winning Bid shall comply with the requirements of
                        Paragraph 34.a; provided, however, that such amendments need not include
                        information related to any previously-designated Executory Contracts
                        unaffected by the amendment.

                   c.   Each Potential Bidders shall identify in its Bid any and all Executory
                        Contracts the Potential Bidder may wish to designate for assumption and
                        assignment to the Potential Bidder in any Sale; provided, however, the
                        Winning Bidder(s) may amend such designation, consistent with the notice
                        requirements of Paragraph 34.b.

                   d.   As provided in Paragraph 28, the Debtors shall file and serve the
                        Designation of Winning Bid on each counterparty to any Purchased
                        Contract (and its counsel, if known) that is designated for assumption and
                        assignment under the Winning Bid, among other parties. Such Designation
                        of Winning Bid shall: (i) identify the Winning Bidder and Back-up Bidder;
                        (ii) identify all Purchased Contracts designated by the Winning Bidder,

                                                 26
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 27 of 28




                        subject to the right to amend such designation; (iii) identify the Cure
                        Amount, if any, the Debtors estimate is required to comply with Section
                        365(b) and 365(f)(2) of the Bankruptcy Code; and (iv) contain a statement
                        as to the Winning Bidder’s ability to perform the Debtors’ obligations under
                        the subject Purchased Contracts. The Debtors may amend or supplement
                        the Contract Notice to add or remove any Executory Contracts by filing with
                        the Court and serving on the affected counterparties to the Executory
                        Contracts an amended Designation of Winning Bid in accordance with these
                        Bidding Procedures.

                   e.   All objections to the proposed assumption and assignment of any Purchased
                        Contracts must: (i) be filed with the Court on or before October 18, 2021,
                        at 12:00 p.m. (prevailing Central time) (the “Contract Assumption
                        Objection Deadline”) and served on the Debtors, the U.S. Trustee and
                        Notice Parties; (ii) identify the Purchased Contract(s) to which the objector
                        is party; (iii) describe with particularity any cure the objector contends is
                        required under Section 365 of the Bankruptcy Code (the “Cure Claim”);
                        (iv) identify the bases of the alleged Cure Claim under the proposed
                        Purchased Contract; and (v) attach all documents supporting or evidencing
                        the Cure Claim.

                   f.   If no objection is filed by the Contract Assumption Objection Deadline, the
                        Cure Amount set forth in the Designation of Winning Bid Notice, or any
                        amended version thereof, as applicable, shall control and any counterparties
                        to the subject Purchased Contract(s) shall be deemed to waive and shall be
                        forever barred from asserting in any other claim or objection under Section
                        365 of the Bankruptcy Code, or otherwise, including, without limitation,
                        any objection to the assignability of any of the purchased contracts, other
                        than an objection to adequate assurance of performance under the Purchased
                        Contracts pursuant to Section 365(b)(1)(C) of the Bankruptcy Code.

                   g.   To the extent any Cure Claim remains unresolved as of the Sale Hearing,
                        such dispute shall be presented to the Court at the Sale Hearing, or such
                        later date and time as the Debtors, the Winning Bidder, and the objecting
                        party may agree or the Court may order, provided that the pendency of such
                        dispute shall not affect in any way the closing of any proposed Sale or the
                        effectiveness of any assumption and assignment of the subject Executory
                        Contract under the Winning Bid.

N.       Cooperation and Information Sharing

        35.    The Debtors and their advisors shall consult regularly with the Lender Advisors
and third-party professionals retained by their respective clients, including, without limitation, any
financial advisors or brokers, regarding the status of the Sale process and any potential Bids and
provide any related information that may be reasonably requested by the advisors to the DIP Agent
and/or Prepetition Secured Parties and such third-party professionals. To the extent required by
Paragraph 33 (soon to be Paragraph 37) of the Complex Rules, any information provided to the

                                                 27
4833-2362-2899.8
       Case 21-32351 Document 191-1 Filed in TXSB on 07/26/21 Page 28 of 28




Lender Advisors or such third-party professionals shall constitute PEO Information subject to the
restriction set forth in Paragraph 7, supra; provided, however, that any PEO Information that
becomes known to all Potential Bidders or publicly available, other than as a result of a violation
of the restrictions on the use and dissemination of PEO Information, shall no longer be subject to
the restrictions provided in the Bidding Procedures. Any DIP Lender or Prepetition Secured Party
that elects not to credit bid by the Credit Bid Designation Deadline shall have the right to any and
all PEO Information, Consultation Rights, and other information and documentation pertaining to
the marketing or Sale of any Assets, including, without limitation, any Bids and related documents,
under the Bidding Procedures without restriction, except for a prohibition against sharing such
information with any Potential Bidders that do not have such information.




                                                28
4833-2362-2899.8
